 


110 HRES 440 IH: Expressing the sense of the House of Representatives that any comprehensive plan to combat illegal immigration must increase resources for border patrol, establish an instant employment eligibility verification system, renew a limited temporary worker program, prohibit blanket amnesty for illegal aliens who have deliberately broken the law, and give priority to law-abiding, highly-skilled immigrants applying for legal citizenship.
U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
1st Session
H. RES. 440 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2007 
Mr. Gillmor submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Expressing the sense of the House of Representatives that any comprehensive plan to combat illegal immigration must increase resources for border patrol, establish an instant employment eligibility verification system, renew a limited temporary worker program, prohibit blanket amnesty for illegal aliens who have deliberately broken the law, and give priority to law-abiding, highly-skilled immigrants applying for legal citizenship. 
 
 
Whereas there are more than 12,000,000 illegal aliens currently residing in the United States, the highest level in history;
Whereas illegal aliens are willing to make the arduous and potentially lethal journey to the United States in order to pursue economic opportunity, seek reunification with family, and escape political and civil unrest;
Whereas the number of illegal aliens continues to grow significantly, increasing by 500,000 annually;
Whereas, in 2005, 1,300,000 apprehensions of illegal aliens attempting to enter the United States occurred along 8,000 miles of international border;
Whereas, in 2005, 453 potential illegal aliens died during their attempt to cross the United States-Mexico border; and
Whereas 6,300,000 illegal aliens are estimated to be working in the United States despite laws prohibiting the hiring, recruiting, referring for a fee, and employment of illegal aliens: Now, therefore, be it 
 
That it is the sense of the House of Representatives that to deter further illegal immigration and strengthen the economy of the United States the following must be included in any immigration bill considered by the 110th Congress:
(1)Increased resources for Federal and State authorities to strengthen border patrol efforts.
(2)A vigorous prohibition of the hiring of illegal aliens coupled with the establishment of an instant employment eligibility verification system.
(3)A renewed and limited temporary worker program to allow a certain, but not unlimited, number of documented foreign workers to live in the country legally for a fixed amount of time.
(4)A prohibition of blanket amnesty for illegal aliens who have deliberately broken the law that does not harm the innocent victims of circumstance.
(5)A priority given to law-abiding, highly-skilled immigrants applying for legal entry. 
 
